DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 1, reference numbers 100, 104, 108, 112, 114, 116, 118, 120, 122, 126, 128, 130, 132, 1384 and 136 are shown, but fail to be mentioned in the Specification.
In Figure 2, reference number 200 is shown, but fails to be mentioned in the Specification.
In Figure 3, reference numbers 300, 301 and 302 are shown, but fail to be mentioned in the Specification.
In Figure 4a, reference number 400 is shown, but fails to be mentioned in the Specification.
In Figure 4b, reference numbers 450, 452, 453 and 454 are shown, but fail to be mentioned in the Specification.
None of the reference numbers shown in Figure 6 are mentioned or described in the Specification.
In Figure 7, reference numbers 700, 701, 702, 703, 704, 705, 706, 707, 710 and 711 are shown, but fail to be mentioned in the Specification.
None of the reference numbers shown in Figure 8 are mentioned or described in the Specification.
In Figure 9, reference numbers 900, 901, 902 and 903 are shown, but fail to be mentioned in the Specification.
In Figure 10, reference numbers 1000 and 1010 are shown, but fail to be mentioned in the Specification.
In Figure 11, reference numbers 1100, 1101, 1102, 1103, 1104, 1105 and 1110 are shown, but fail to be mentioned in the Specification.
In Figure 12, reference numbers 1200, 1205 and 1207 are shown, but fail to be mentioned in the Specification.

None of the reference numbers shown in Figures 13-18 are mentioned or described in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claims 4, 7 and 12 are objected to because of the following informalities:  
Claim 4 recites the limitation "the audio signal" in line 13.  Given there is no previous mention of an audio signal, the claim should recite - - an audio signal - - .
Further in claim 4, “a second or a higher harmonic” (lines 11-12) when no first or lower harmonic has been recited.
Claim 7 recites the limitation "the input signal" in line 2.  Given there is no previous mention of an input signal, the claim should recite - - an input signal - -.
As for claim 12, the same two objections as discussed above in claim 4, apply to the limitations recited in claim 12.
Further in claim 12, please amend the “such as” limitation (see line 20) in a similar manner to that in claim 4
Appropriate correction is required.


Allowable Subject Matter

Claims 4, 7 and 12 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements outline above or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The British publication to Wisdom (GB 2218527), and that which is well known in the art, teach all the limitations of previously presented claims 1-3, while Wisdom, and the US patent to Schoenberg et al. (4,457,203), teach all the limitations of previously presented claims 5, 6, 10 and 11, as described in the Written Opinion for international application PCT/US2019/055018.
However, with regards to claim 4, even though Wisdom teaches a method applied to an instrument having a vibrating string (1) (Fig 1, abstract), Wisdom fails to teach or suggest wherein the decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Schoenberg is also related to a method to detect a fundamental frequency of an input signal (abstract, "…sound signal automatic detector …fundamental frequency … ") and discloses a similar detection system with dual peak detectors (21, 23) respectively for positive and negative parts of the input signal (Fig 2, col 6, In 57-col 7, In 7, " …positive peak detector 21 ... negative peak detector 23 … ") and suggests applying the method to musical instruments (Fig 2, col 2, In 61-col 3, In 8). Schoenberg fails however to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Other references of note are:
The international publication to Hi-Med (WO 90/13890), which is also related to positive and negative peak detectors (14, 18) and suggests that the negative peak detector (18) is driven by an inverter (16) that produces an inverted version of a signal input to the positive detector (14), but fails to teach or suggest wherein a decay time is 
The US paten to Gibson (4,688,464) is also related to a method for determining a fundamental frequency of an input signal from a musical instrument based on a peak detector (Fig 1, 2A, 28, abstract, "A pitch detector that automatically recognizes the pitch of musical tones ... samples the signals from a musical instrument or voice at regular intervals ... determine the fundamental period of the note, while rejecting the harmonic components ... analyzes the waveform looking for peaks that are approximately equal in magnitude separated by opposite polarity peaks … "), but fails to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests the method of previously presented claims 1-3, wherein the decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with 
As for claim 7, Wisdom in view of Schoenberg disclose the subject matter of previously presented claims 5 and 6, wherein each peak detector comprises at least one capacitor (35-1, 35-2, 35-3), a switch (34) for the capacitors, three op-amps (U1, U2, U3), and two comparators (U4, US) (Fig 4, col 8, In 10-col 9, In 9).
Wisdom in view of Schoenberg fail however, to teach or suggest six switches for each capacitor and another switched capacitor network containing a different capacitor and four switches, a comparator, and a digital phase generator circuit.
Hi-Med is also related to positive and negative peak detectors (14, 18) and suggests that the negative peak detector (18) is driven by an inverter (16) that produces an inverted version of a signal input to the positive detector (14), but fails to teach or suggest wherein each peak detector comprises at least one capacitor, six switches for each capacitor, two op amps, and another switched capacitor network containing a different capacitor and four switches, a comparator, and a digital phase generator circuit.
Gibson is also related to a method for determining a fundamental frequency of an input signal from a musical instrument based on a peak detector (Fig 1, 2A, 2B, abstract, "A pitch detector that automatically recognizes the pitch of musical tones ... samples the signals from a musical instrument or voice at regular intervals ... determine the fundamental period of the note, while rejecting the harmonic components ... analyzes the waveform looking for peaks that are approximately equal in magnitude separated by opposite polarity peaks .. "), but fails to teach or suggest wherein each 
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests the method of claims 5 and 6 wherein each peak detector comprises at least one capacitor, six switches for each capacitor, two op amps, and another switched capacitor network containing a different capacitor and four switches, a comparator, and a digital phase generator circuit.
As for claim 12, Wisdom in view of Schoenberg disclose the subject matter of previously presented claims 5, 10 and 11, wherein the method is applied to an instrument having a vibrating string (1) (Fig 1, abstract), but fails to teach or suggest wherein the decay lime is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Hi-Med is also related to positive and negative peak detectors (14, 18) and suggests that the negative peak detector (18) is driven by an inverter (16) that produces an inverted version of a signal input to the positive detector (14) but fails to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher 
Gibson is also related to a method for determining a fundamental frequency of an input signal from a musical instrument based on a peak detector (Fig 1, 2A, 2B, abstract, "A pitch detector that automatically recognizes the pitch of musical tones ... samples the signals from a musical instrument or voice at regular intervals ... determine the fundamental period of the note, while rejecting the harmonic components ... analyzes the waveform looking for peaks that are approximately equal in magnitude separated by opposite polarity peaks .. "), but fails to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests the method of previously presented claims 5, 10 and 11 wherein the decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.

Other related references found in the art are:
The US patent to Stoutenburg et al. (6,868,348), which teaches it is known in the art to determine a fundamental machine vibration frequency, and use a decayed peak-to-peak detector in combination with switches, capacitors and op-amps (see Background of the Invention and Summary of the Invention sections).
The US patents to Tiller (4,452,079) (teaches a method comprising the use of peak detector, an oscillator, sampling, a fundamental frequency, etc., see Abstract) and Kaczynski (9,685,964) (teaches a method comprising the use of two capacitors, two voltage comparators, two reference voltages, etc., see Figure 2), and the US patent application publication to Kaczynski et al. (US 2017/0287458) (similar to the US patent to Kaczynski).
The US patents to Fette (4,164,626), Mercer (4,273,023), Clark, Jr. et al. (4,503,745), Kaczynski et al. (9,824,673), Murray et al. (4,038,897), and Luce (4,463,647), and the US patent application publication to Kaczynski (US 2011/0299704).
However, none of the cited references teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 4, 7 and 12 have been deemed allowable for the reasons cited above.

Conclusion

This application is in condition for allowance except for the following formal matters: Drawing and Claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/17/2021